DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 8, and 15 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21, 28, and 35 of copending Application No. 17010971.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Table: 1
Mapping of contending claims in the co-pending application that contains double patenting issues.
Current Application (17463278)
Co-pending Application (17010971)
1
21
3
21
8
28
18
35


Table: 2
Current Application (17463278)
Co-pending Application (17010971)
Claim 8, A feature visualization system for simulating how surfaces look with differing object features, comprising: 
    a first wall; 
    a second wall; 
    a floor; 
projecting devices configured to project images onto the first wall, the second wall, and the floor; and 
a computing device communicatively coupled to the projecting devices and configured to: 
receive a selection of a feature for a surface comprising at least a portion of the first wall, the second wall, or the floor, the feature comprising at least one of a material, a fabric, a color, a finish, or a pattern;






obtain a mapped image that characterizes the surface with the feature; and





simulate how the surface looks with the feature by using at least one of the projecting devices to project the mapped image onto the surface.
Claim 28, A visualization system for simulating how surfaces look with differing design materials, comprising:
    a first wall; 
    a second wall; 
    a floor; 
    projecting devices configured to project images onto the first wall, the second wall, and the floor; and
a computing device communicatively coupled to the projecting devices and configured to:
receive a first selection of a first design material for a first surface comprising at least a first portion of the first wall, the second wall, or the floor;
receive a second selection of a second design material for a second surface comprising at least a second portion of the first wall, the second wall, or the floor;
. . . .


map the first image to the first surface to generate a first mapped image of the first surface with the first design material;
map the second image to the second surface to generate a second mapped image of the second surface with the second design material;

simulate how the first surface looks with the first design material by using at least a first projecting device of the projecting devices to project the first mapped image onto the first surface; and
simulate how the second surface looks with the second design material by using at least a second projecting device of the projecting devices to project the second mapped image onto the second surface.


Claim 8 is rejected for obviousness type double patenting over claim 28 of the co-pending application for having similar limitations as described in Table 2. Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope of the inventions is the same. Claim 8 of current application is an obvious variant and anticipated by claim 28 of U.S. Application 17010971.

The same logic applies to Claims 1, 3 and 15. They are rejected for obviousness type double patenting under claims 21 and 35 of the co-pending application 17010971. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5 and 7-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holt et al. (US 20170330273 A1), in view of Coon (US 20130342575 A1).

Regarding Claim 1, Holt disclose A feature visualization system for simulating how surfaces look with differing object features (ABST reciting “A system for displaying a simulated room”), comprising: 
a first wall; 
a second wall; 
a floor; 
(Fig. 1 showing a simulated room having a first wall, a second wall (101, 102, 103), and a floor 105. ¶44)
projecting devices configured to project images onto the first wall, the second wall, and the floor; (¶4 reciting “ The system comprises at least one projector, at least one wall structure element, at least one physical object, and a room customization station. . . . , the at least one projector can be adapted to display the at least one of the selectable products on at least one of the at least one wall structure element or the at least one physical object.”) and 
a computing device communicatively coupled to the projecting devices (Fig. 3 showing electronic device 355 communicatively coupled to the projecting devices. ¶63 reciting “The electronic device 355 receives the information from the network 358 and sends instructions to the projectors 351, 352, and 353 for displaying images of the selected products.”) and configured to: 
receive a selection of a feature for a surface comprising at least a portion of the first wall, the second wall, or the floor, the feature comprising at least one of a material, a fabric, a color, a finish, or a pattern;
(¶23 reciting “A user can view the different options and product selections available for use in the room on the display of the room customization station and make different selections of purchasable products for display in the room.” Further, ¶53 reciting “Turning to FIG. 2, the simulated room 110′ includes different selected images projected onto the different surfaces of simulated room 110′. As discussed in more detail in connection with FIG. 3, a user can select different features to be projected into simulated room 110′. For example, a flooring pattern and color image 232 can be selected and projected onto floor structure 105 to simulate a particular flooring pattern and color. The user can select different paint colors to be projected on the first wall structure 101, the second wall structure 102, and the third wall structure 103. In FIG. 2, the first wall structure 101, the second wall structure 102, and the third wall structure 103 each show two different regions having a first wall color image 230 on top and a second wall color image 231 on the bottom.”)
obtain a image that characterizes the surface with the feature; 
(¶24 reciting “For example, a user can view different paint colors, floor treatments, wall configurations, back splashes, tile selections, product colors, accessories, accessory placements, articles of furniture, furniture sizes, cabinet sizes, cabinet treatments, finishes, flooring, pulls or knobs, light fixtures, appliances, shelving, shelving configurations, finials, hooks, and other like customizable design features. Once selected at the room customization station, the different design choices can be communicated by the room customization station through a network to an electronic device such that the electronic device then outputs images of the selections to at least one projector. ”)
simulate how the surface looks with the feature by using at least one of the projecting devices to project the image onto the surface.
(¶39 reciting “Upon selecting the product at the room customization station, an image associated with the product can be displayed by the projector on the physical structure to simulate a room with the selected product.” Further, ¶53 reciting “Turning to FIG. 2, the simulated room 110′ includes different selected images projected onto the different surfaces of simulated room 110′. As discussed in more detail in connection with FIG. 3, a user can select different features to be projected into simulated room 110′. For example, a flooring pattern and color image 232 can be selected and projected onto floor structure 105 to simulate a particular flooring pattern and color. The user can select different paint colors to be projected on the first wall structure 101, the second wall structure 102, and the third wall structure 103. In FIG. 2, the first wall structure 101, the second wall structure 102, and the third wall structure 103 each show two different regions having a first wall color image 230 on top and a second wall color image 231 on the bottom”, and Fig. 2 showing the simulated room.)
However, Holt does not explicitly disclose the obtained image is a mapped image.
Coon teaches obtaining a rendered (ABST). Further Coon recites “The instructions being executable by the processor to obtain a base image. The instructions also being executable by the processor to obtain a rendered image. The instructions additionally being executable by the processor to match the rendered image to a location on the base image. The instructions also being executable by the processor to overlay the rendered image onto the base image at the location to generate a set of layered images. The instructions further being executable by the processor to display the set of layered images.” (¶21). In other words, Coon teaches obtaining a rendered image for overlaying on a base image.
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the visualization system (taught by Holt) to obtain a rendered image (corresponding to a mapped image) for displaying (taught by Hecht) and to use a projector to project the obtained rendered image onto a surface to simulate a room. The suggestions/motivations would have been that “this may allow for efficient storing, transferring, and/or processing of rendered images. This may be particularly beneficial when the same base image is used for displaying multiple renderings (as in the case of virtually trying-on products, for example). For instance, the same base image may be quickly modified to show different renderings by overlaying the appropriate rendering image.” (¶25), and Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.


Regarding Claim 2, Holt in view of Coon discloses The feature visualization system of claim 1, wherein: 
the computing device is a first computing device; and 
the first computing device obtains the mapped image from a second computing device.
(Holt, ¶60 reciting “FIG. 3 also shows an electronic device 359 and an electronic device 360. . . . The electronic devices 359, 360 can access different webpages, applications, local web available resources, or other data stores to identify and select different products to be displayed in the simulated room. The information about the product selections can be communicated via the network 358 to the electronic devices 355 and 356 for review and potential display in the simulated room.” In addition, Coon recites “rendered images are obtained from a server” (¶25).)

Regarding Claim 3, Holt in view of Coon discloses The feature visualization system of claim 2, further comprising the second computing device wherein the second computing device: 
selects an image that corresponds to the feature; and 
maps the image to the surface to generate the mapped image.
(Coon, ¶23 teaching selecting a product image to map to a user, and reciting “it may be desirable for a user to virtually try-on a product so that the user may see what they would look like in and/or with the product. In this example, a base image of the user may be rendered to include the product.  Typically, only a portion of the base image may be rendered.” The suggestions/motivations would have been the same as that of Claim 1 rejections.)

Regarding Claim 4, Holt in view of Coon discloses The feature visualization system of claim 2, wherein the first computing device obtains the mapped image from the second computing device in response to the first computing device requesting the mapped image from the second computing device. (Holt, ¶63 reciting “A user can review different product categories and products at electronic input device 354. In some embodiments, electronic input device is an LCD or an ELO touchscreen device. The user can view images of selectable products and select one or more different products from different product categories or groups. The electronic input device 354 is in communication with electronic device 356 that receives the user selections and communicates such selections through the network 358 to the electronic device 355. The electronic device 355 receives the information from the network 358 and sends instructions to the projectors 351, 352, and 353 for displaying images of the selected products.” IN other words, a user selection from a first device 354 triggers retrieving the image from a second computing device 356. In addition, Coon teaches obtaining a mapped image for displaying. The suggestions/motivations would have been the same as that of Claim 1 rejections.)

Regarding Claim 5, Holt in view of Coon discloses The feature visualization system of claim 2, wherein the first computing device obtains the mapped image from the second computing device in response to the first computing device specifying the feature to the second computing device. (Holt, ¶63 reciting “A user can review different product categories and products at electronic input device 354. In some embodiments, electronic input device is an LCD or an ELO touchscreen device. The user can view images of selectable products and select one or more different products from different product categories or groups. The electronic input device 354 is in communication with electronic device 356 that receives the user selections and communicates such selections through the network 358 to the electronic device 355. The electronic device 355 receives the information from the network 358 and sends instructions to the projectors 351, 352, and 353 for displaying images of the selected products.” IN other words, a user selection from a first device 354 triggers retrieving the image from a second computing device 356. In addition, Coon teaches obtaining a mapped image for displaying. The suggestions/motivations would have been the same as that of Claim 1 rejections.)

Regarding Claim 7, Holt in view of Coon discloses The feature visualization system of claim 1, wherein the computing device controls a zoom of the at least one of the projecting devices as part of using the at least one of the projecting devices to project the mapped image onto the surface. (Holt, ¶34 reciting “ The at least one projector can also adjust the size of the projected image to be displayed on the simulated bathroom vanity structure depending on the size selected.” In addition, Coon teaches mapped image for virtual try-on. The combination of Holt and Coon would have taught the limitation. The suggestions/motivations would have been the same as that of Claim 8 rejections.)

Regarding Claim 8, Holt discloses A feature visualization system for simulating how surfaces look with differing object features (ABST reciting “A system for displaying a simulated room”), comprising: 
a first wall; 
a second wall; 
a floor; 
(Fig. 1 showing a simulated room having a first wall, a second wall (101, 102, 103), and a floor 105. ¶44)
projecting devices configured to project images onto the first wall, the second wall, and the floor; (¶4 reciting “ The system comprises at least one projector, at least one wall structure element, at least one physical object, and a room customization station. . . . , the at least one projector can be adapted to display the at least one of the selectable products on at least one of the at least one wall structure element or the at least one physical object.”) and 
a computing device communicatively coupled to the projecting devices (Fig. 3 showing electronic device 355 communicatively coupled to the projecting devices. ¶63 reciting “The electronic device 355 receives the information from the network 358 and sends instructions to the projectors 351, 352, and 353 for displaying images of the selected products.”) and configured to: 
receive a first selection of a first feature for a first surface comprising at least a first portion of the first wall, the second wall, or the floor; 
receive a second selection of a second feature for a second surface comprising at least a second portion of the first wall, the second wall, or the floor, the first feature and the second feature each comprising at least one of a material, a fabric, a color, a finish, or a pattern; 
(¶23 reciting “A user can view the different options and product selections available for use in the room on the display of the room customization station and make different selections of purchasable products for display in the room.” Further, ¶53 reciting “Turning to FIG. 2, the simulated room 110′ includes different selected images projected onto the different surfaces of simulated room 110′. As discussed in more detail in connection with FIG. 3, a user can select different features to be projected into simulated room 110′. For example, a flooring pattern and color image 232 can be selected and projected onto floor structure 105 to simulate a particular flooring pattern and color. The user can select different paint colors to be projected on the first wall structure 101, the second wall structure 102, and the third wall structure 103. In FIG. 2, the first wall structure 101, the second wall structure 102, and the third wall structure 103 each show two different regions having a first wall color image 230 on top and a second wall color image 231 on the bottom.”)
obtain a first image that characterizes the first surface with the first feature; 
obtain a second image that characterizes the second surface with the second feature; 
(¶24 reciting “For example, a user can view different paint colors, floor treatments, wall configurations, back splashes, tile selections, product colors, accessories, accessory placements, articles of furniture, furniture sizes, cabinet sizes, cabinet treatments, finishes, flooring, pulls or knobs, light fixtures, appliances, shelving, shelving configurations, finials, hooks, and other like customizable design features. Once selected at the room customization station, the different design choices can be communicated by the room customization station through a network to an electronic device such that the electronic device then outputs images of the selections to at least one projector. ”)
simulate how the first surface looks with the first feature by using at least a first projecting device of the projecting devices to project the first image onto the first surface; and 
simulate how the second surface looks with the second feature by using at least a second projecting device of the projecting devices to project the second image onto the second surface.
(¶39 reciting “Upon selecting the product at the room customization station, an image associated with the product can be displayed by the projector on the physical structure to simulate a room with the selected product.” Further, ¶53 reciting “Turning to FIG. 2, the simulated room 110′ includes different selected images projected onto the different surfaces of simulated room 110′. As discussed in more detail in connection with FIG. 3, a user can select different features to be projected into simulated room 110′. For example, a flooring pattern and color image 232 can be selected and projected onto floor structure 105 to simulate a particular flooring pattern and color. The user can select different paint colors to be projected on the first wall structure 101, the second wall structure 102, and the third wall structure 103. In FIG. 2, the first wall structure 101, the second wall structure 102, and the third wall structure 103 each show two different regions having a first wall color image 230 on top and a second wall color image 231 on the bottom”, and Fig. 2 showing the simulated room.)
However, Holt does not explicitly disclose the obtained image is a mapped image.
Coon teaches obtaining a rendered (ABST). Further Coon recites “The instructions being executable by the processor to obtain a base image. The instructions also being executable by the processor to obtain a rendered image. The instructions additionally being executable by the processor to match the rendered image to a location on the base image. The instructions also being executable by the processor to overlay the rendered image onto the base image at the location to generate a set of layered images. The instructions further being executable by the processor to display the set of layered images.” (¶21). In other words, Coon teaches obtaining a rendered image for overlaying on a base image.
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the visualization system (taught by Holt) to obtain a rendered image (corresponding to a mapped image) for displaying (taught by Hecht) and to use a projector to project the obtained rendered image onto a surface to simulate a room. The suggestions/motivations would have been that “this may allow for efficient storing, transferring, and/or processing of rendered images. This may be particularly beneficial when the same base image is used for displaying multiple renderings (as in the case of virtually trying-on products, for example). For instance, the same base image may be quickly modified to show different renderings by overlaying the appropriate rendering image.” (¶25), and Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Regarding Claim 9, Holt in view of Coon discloses The feature visualization system of claim 8, wherein the computing device obtains the first mapped image from a database. (Holt, ¶39 reciting “The electronic device can communicate the identity of the selected product to a database or other account so that the selected product can be viewed and/or selected at the room customization station.” In addition, Coon teaches mapped image for virtual try-on. The combination of Holt and Coon would have taught the limitation. The suggestions/motivations would have been the same as that of Claim 8 rejections.)

Regarding Claim 10, Holt in view of Coon discloses The feature visualization system of claim 9, wherein the computing device obtains the first mapped image from the database prior to receiving the first selection. (Holt, ¶39 reciting “The electronic device can communicate the identity of the selected product to a database or other account so that the selected product can be viewed and/or selected at the room customization station.” Further, Holt the product can be in different size, and reciting “Multiple different sized bathroom vanities may be available for purchase. Embodiments described herein can utilize an adjustable bathroom vanity object to provide a system that simulates different sizes of bathroom vanities in a simulated room. The at least one projector can also adjust the size of the projected image to be displayed on the simulated bathroom vanity structure depending on the size selected.” In other words, Holt discloses to obtain a product prior to make the selection on size. In addition, Coon teaches mapped image for virtual try-on. The combination of Holt and Coon would have taught the limitation. The suggestions/motivations would have been the same as that of Claim 8 rejections.)

Regarding Claim 11, Holt in view of Coon discloses The feature visualization system of claim 9, wherein the computing device requests the first mapped image from the database in response to receiving the first selection. (Holt, ¶39 reciting “The electronic device can communicate the identity of the selected product to a database or other account so that the selected product can be viewed and/or selected at the room customization station.” In addition, Coon teaches mapped image for virtual try-on. The combination of Holt and Coon would have taught the limitation. The suggestions/motivations would have been the same as that of Claim 8 rejections.)

Regarding Claim 12, Holt in view of Coon discloses The feature visualization system of claim 9, wherein the computing device requests the first mapped image from the database in response to receiving a selection of a feature category that includes the first feature. (Holt, ¶63 reciting “ The user can view images of selectable products and select one or more different products from different product categories or groups. The electronic input device 354 is in communication with electronic device 356 that receives the user selections and communicates such selections through the network 358 to the electronic device 355. ” In addition, Coon teaches mapped image for virtual try-on. The combination of Holt and Coon would have taught the limitation. The suggestions/motivations would have been the same as that of Claim 8 rejections.)

Regarding Claim 13, Holt in view of Coon discloses The feature visualization system of claim 9, wherein: the computing device is a first computing device; and a second computing device provides the first mapped image to the database. (Holt, ¶60 reciting “FIG. 3 also shows an electronic device 359 and an electronic device 360. . . . The electronic devices 359, 360 can access different webpages, applications, local web available resources, or other data stores to identify and select different products to be displayed in the simulated room. The information about the product selections can be communicated via the network 358 to the electronic devices 355 and 356 for review and potential display in the simulated room.” In addition, Coon recites “rendered images are obtained from a server” (¶25).)

Regarding Claim 14, Holt in view of Coon discloses The feature visualization system of claim 13, further comprising the second computing device wherein the second computing device: 
selects an image that corresponds to the first feature; and 
maps the image to the first surface to generate the first mapped image. (Coon, ¶23 teaching selecting a product image to map to a user, and reciting “it may be desirable for a user to virtually try-on a product so that the user may see what they would look like in and/or with the product. In this example, a base image of the user may be rendered to include the product.  Typically, only a portion of the base image may be rendered.” The suggestions/motivations would have been the same as that of Claim 1 rejections.)

Regarding Claim 15, Holt in view of Coon discloses A method for simulating how surfaces look with differing object features, comprising: 
receiving a selection of a feature for a surface comprising at least a portion of a first wall, a second wall, or a floor, the feature comprising at least one of a material, a fabric, a color, a finish, or a pattern; 
obtaining a mapped image that characterizes the surface with the feature; and 
simulating how the surface looks with the feature by using at least one of a group of projecting devices to project the mapped image onto the surface.
(See Claim 1 rejections for detailed analysis)

Regarding Claim 16, Holt in view of Coon discloses The method of claim 15, wherein simulating how the surface looks with the feature by using the at least one of the group of projecting devices to project the mapped image onto the surface comprises: 
using a first projecting device of the group of projecting devices to project a first portion of the mapped image onto a first portion of the surface; and 
using a second projecting device of the group of projecting devices to project a second portion of the mapped image onto a second portion of the surface.
(Holt, ¶50 disclosing a first projecting device 150 and a second projecting device 151 or 152, and reciting “In the embodiment shown in FIG. 1 (and FIG. 2), three projectors are being utilized. The first projector 151 is positioned at the top, center of the simulated room at the end distal to the third wall structure 103. The first projector 151 is oriented to project an image generally in the direction of the third wall structure 103, recognizing that the image will project an image on more than the third wall structure 103. The second projector 150 is positioned in the center of the ceiling structure 104 and oriented to project an image generally in the direction of the floor structure 105. The third projector 152 is positioned near the second wall structure 102 and oriented such that it projects an image generally in the direction of toward the third wall structure 103 and the first wall structure 101.” ¶53 reciting “In FIG. 2, the first wall structure 101, the second wall structure 102, and the third wall structure 103 each show two different regions having a first wall color image 230 on top and a second wall color image 231 on the bottom.” Fig 2 showing different images are projected on the surface, and ¶53 reciting “a user can select different features to be projected into simulated room 110′. For example, a flooring pattern and color image 232 can be selected and projected onto floor structure 105 to simulate a particular flooring pattern and color. The user can select different paint colors to be projected on the first wall structure 101, the second wall structure 102, and the third wall structure 103. In FIG. 2, the first wall structure 101, the second wall structure 102, and the third wall structure 103 each show two different regions having a first wall color image 230 on top and a second wall color image 231 on the bottom.”)

Regarding Claim 17, Holt in view of Coon discloses The method of claim 16, wherein the first portion of the surface overlaps the second portion of the surface. (Holt, Fig. 2 showing a portion of the surface (e.g. 220) overlaps another portion of the surface (e.g. rest of upper portion of wall 103)

Regarding Claim 18, Holt in view of Coon discloses The method of claim 15, wherein obtaining the mapped image comprises requesting the mapped image. (Holt, ¶63 reciting “A user can review different product categories and products at electronic input device 354. In some embodiments, electronic input device is an LCD or an ELO touchscreen device. The user can view images of selectable products and select one or more different products from different product categories or groups. The electronic input device 354 is in communication with electronic device 356 that receives the user selections and communicates such selections through the network 358 to the electronic device 355. The electronic device 355 receives the information from the network 358 and sends instructions to the projectors 351, 352, and 353 for displaying images of the selected products.” IN other words, a user selection from a first device 354 triggers retrieving the image from a second computing device 356. In addition, Coon teaches obtaining a mapped image for displaying. The suggestions/motivations would have been the same as that of Claim 1 rejections.)

Regarding Claim 19, Holt in view of Coon discloses The method of claim 18, wherein requesting the mapped image includes specifying the feature. (Holt, ¶63 reciting “A user can review different product categories and products at electronic input device 354. In some embodiments, electronic input device is an LCD or an ELO touchscreen device. The user can view images of selectable products and select one or more different products from different product categories or groups. The electronic input device 354 is in communication with electronic device 356 that receives the user selections and communicates such selections through the network 358 to the electronic device 355. The electronic device 355 receives the information from the network 358 and sends instructions to the projectors 351, 352, and 353 for displaying images of the selected products.” IN other words, a user selection from a first device 354 triggers retrieving the image from a second computing device 356. In addition, Coon teaches obtaining a mapped image for displaying. The suggestions/motivations would have been the same as that of Claim 1 rejections.)

Regarding Claim 20, Holt in view of Coon discloses The method of claim 15, further comprising receiving a request to make a purchase associated with the feature. (Holt, ¶20 reciting “ The systems and methods described herein may be used to aid a consumer in making design decisions and/or purchase selections for different products related to a room, for example, decisions and selections that coordinate different products in the room.”)

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holt et al. (US 20170330273 A1), in view of Coon (US 20130342575 A1), and further in view of Huang et al. (US 10475250 B1)

Regarding Claim 6, Holt in view of Coon discloses The feature visualization system of claim 1.
However, Holt in view of Coon does not explicitly disclose  wherein the computing device receives the selection for the surface prior to receiving the selection of the feature for the surface.
Huang teaches “simulating one or more virtual objects (e.g., renders) based on characteristics of detected surfaces.” (ABS). Huang teaches selection of a surface of a room, in response to receiving the selection, present features for a user to choose from, and recites “FIG. 5 shows an example user interface 505 for displaying items for simulation based on the surface characteristics of the selected surface, according to some example embodiments. In the example of FIG. 5, the segmentation engine 220 has detected that the selected surface is uniform thus more likely a vertical plane, such as a wall painted a single color. In response to the determination that the selected surface is most likely a vertical plane or wall, the interface engine 210 generates user interface 505 which shows a plurality of wall items 510 for display.” (col. 7, ln. 18-35). 
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the system (taught by Holt in view of Coon) to adapt the user interface shown in Figs. 5-6 for a user selecting a surface prior to selecting a feature for the surface (taught by Huang). The suggestions/motivations would have been “for accurate item simulations” (col. 2, ln. 11-34), and Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI WANG whose telephone number is (571)272-6022. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI WANG/Primary Examiner, Art Unit 2611